Citation Nr: 1746683	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent beginning March 31, 2011 for lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to March 1990, with additional Reserve service including a period of active duty for training from and from May 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2014, the Board remanded this issue on appeal for further development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to undergo a VA examination to assess the current severity of his back condition in November 2016.  Although the Veteran reported to the examination as scheduled, he declined examination of his back.  He was noted to have paralytic symptomatology in his left leg and was advised to seek the attention of his primary care provider.  The examiner stated that "Due to new finding of current medical condition which complicates the disability evaluation, and acute stage of his back and leg symptoms, lumbar DBQ is not filled out today."  The examiner stated that he would evaluate the Veteran for his leg condition "once it has reached a maximal improvement stage after treatment."  

There is no indication from the record that the Veteran has sought or received treatment for a leg condition since the examination.  In any event, the purpose of a VA examination is not to assess the Veteran's level of disability once all possible treatment measures have been completed.  When VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the claim must be remanded and a new examination must be conducted.  The Veteran is hereby advised that failure to report for a VA examination or to cooperate with the VA examiner and fully participate in the examination may result in his claim for an increased rating being denied.  See 38 C.F.R. § 3.655(b).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.  

2.  Obtain any outstanding VA treatment records. 

3.  Then schedule the Veteran for an examination to determine the current severity of his back disability and any related conditions.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The joints involved should be tested, to the extent possible, in both (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In assessing functional loss, flare-ups must be addressed, and the examiner must consider all available data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must identify any specific facts that cannot be determined if he/she is unable to opine without speculation.

The examiner should also describe any occupational impairment associated with the back disability and any related conditions.

4.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

